UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) √ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended February 28, 2010 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52959 Sterling Oil & Gas Company (Name of small business issuer in its charter) Nevada20-8999059 (State of Incorporation) (I.R.S. Employer Identification No.) 121 W. Merino St PO Box 500 Upton, WY 82730 (307) 468-9368 Securities Registered Pursuant to Section 12(g) of the Act: Title of Each Class Name of Each Exchange on which Registered Common Stock, $.00001 par value None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.[]Yes[√] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act[]Yes Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[√ ] Yes[]No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[√ ] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer[] Non-accelerated filer []Smaller reporting company [√] (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[ ] Yes No [√ ] State the aggregate market value of the voting and non-voting common equity held by non-affiliates:by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter, $121,141. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 15,925,000 shares of common stock, $.00001 par value as of May 29, 2010 DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) any annual report to security holders; (2) any proxy or information statement; and (3) any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933 (“Securities Act”). The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980).None -2- TABLE OF CONTENTS Page PART I Item 1.Business 4 Item 2.Properties 12 Item 3.Legal Proceedings 13 Item 4.Submission of Matters to a Vote of Security Holders 13 PART II Item 5.Market for Common Stock and Related Stockholder Matters 13 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 8.Financial Statements 18 Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 34 Item 9A (T). Controls and Procedures 34 PART III Item 10.Directors, Executive Officers, and Corporate Governance 34 Item 11.Executive Compensation 37 Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 38 Item 13.Certain Relationships and Related Transactions and Director Independence 39 Item 14.Principal Accounting Fees and Services 39 PART IV Item 15.Exhibits 41 Signatures 42 -3- PART I ITEM 1.BUSINESS. General Development of the Business We were incorporated on May 1, 2007 as a Nevada corporation.In connection with our incorporation our then parent company, Big Cat Energy Corporation (“Big Cat”), transferred to us oil and gas prospects located in the states of Montana and Wyoming (See “Undeveloped Oil and Gas Properties, Leasehold Interests.” and “Item 2.Properties”). Thereafter, on June 8, 2007, we completed a private offering of 5,000,000 units for a total consideration of $250,000, with each unit consisting of one share of common stock and one warrant to purchase a half share ofour common stock.During the year ended February 28, 2009, the Company sold 925,000 units in a registered public offering for $.20 per unit, each unit consisting of one registered free trading share of its common stock and one warrant to purchase one registered share of free trading common stock exercisable at $.50 per share.The Company received proceeds of $185,000 from the sale of units. The offering was made pursuant to Form S-1, Post Effective Amendment 3, which became effective on July 14, 2008. The focus of our business is oil and gas assessment and, if warranted, exploration of our prospects. Our principal executive office is located at 121 W. Merino St., Upton, WY 82730. Our telephone number is (307) 468-9368. Our fiscal year end is the last day of February.We have not conducted any market research into the likelihood of success of our operations in the oil and gas industry.We have no revenues and have incurred losses since inception.The information contained herein is forward looking. Narrative Description of the Business Undeveloped Oil and Gas Properties, Leasehold Interests During the fiscal year ended February 29, 2008, Big Cat Energy Corporation, then the parent corporation of the Company, transferred approximately 77,076 undeveloped net mineral acres in the Powder River Basin of Montana and Wyoming to the Company in exchange for 10,000,000 shares of Sterling common stock.(see “Recent Sales of Unregistered Securities” for additional information). We may conduct exploration on one or more of our leasehold interests. There is, however, no assurance that we will. Any exploration of these properties is subject to finding adequate funding to do such exploration. In addition, we may conduct our own field tests on one or more of our properties. During the fiscal year ended February 28, 2009, the Company decided not to continue to pay the delay rentals on the leases in Custer and Rosebud counties of Montana and abandoned those leases. These leases were impaired in a prior fiscal year.As a result, the Company wrote off $516,000 of leasehold cost against its impairment reserve with no effect on operations. During the year ended February 28, 2009, the Company reviewed its oil and gas leaseholds and based on the sale of its interest in Cedar Resources, and additional information, the Company recorded an impairment of $428,855 on its leasehold interests. -4- During the year ended February 28, 2010, the Company completed a review of its oil and gas leaseholds and elected not to pay delay rentals on certain leases in the Powder River Basin of Montana and therefore abandoned the leases. The effect of abandonment of these leases was a reduction of 9,991 net mineral acres leaving the Company with 11,701 net mineral acres, which is considered a significant reduction in our oil and gas properties. As a result, the Company incurred abandonment expense of $228,482. In addition, the Company reviewed its remaining oil and gas leaseholds and based on current gas prices and the remaining lease terms recorded impairment of $67,400. Total abandonment and impairment charges for the year ended February 28, 2010 was $295,882. The Company and its then parent Big Cat entered into a Consultation Services Agreement effective October 15, 2007 with American Oil & Gas Corporation (“Consultant”), a private oil and gas consulting company, with respect to the Company’s oil and gas exploration and development business.The agreement provided that Consultant would assess potential oil and gas projects for the Company and that the consultant could purchase up to a 10% working interest in the projects evaluated. Effective September 2009, the Company suspended indefinitely all consulting activity by the consultant, due to cash flow concerns. Regulatory Matters The Company has not produced oil and gas.However the informationbelow regarding existing and potential regulation of oil and gas exploration, development and production summarizes various laws and regulations that do or may in the future affect the activities of the Company if it is successful in developing and producing oil and gas.The exploration, production and transportation of all types of hydrocarbons is subject to significant governmental regulation.Our operations may in the future also be affected in varying degrees by political developments and federal, state and local laws and regulations. In particular, oil and gas production operations and economics are, or in the past have been, affected by industry specific price controls, taxes, conservation, safety, environmental and other laws relating to the petroleum industry, and by changes in such laws and by constantly changing administrative regulations. Exploration, Development and Production If the Company is successful in conducting exploration activities and is successful in producing oil and gas, its operations will or may be subject to various types of regulation at the federal, state and local levels. These types of regulation include requiring the operator of oil and gas properties to possess permits for the drilling and development of wells, to post bonds in connection with various types of activities, and to file reports concerning operations. Most states, including Montana, where the Company’s properties are located, and some counties and municipalities, regulate one or more of the following: the location of wells; the method of developing and casing wells; the surface use and restoration of properties upon which wells are drilled; the plugging and abandoning of wells; and notice to surface owners and other third parties. -5- Some states, including Montana, regulate the size and shape of development and spacing units or pro-ration units for oil and gas properties. Some states allow forced pooling or unitization of tracts to facilitate exploitation while other states rely on voluntary pooling of lands and leases. In some instances, forced pooling or unitization may be implemented by third parties and may reduce our interest in the unitized properties. In addition, state conservation laws which establish maximum allowable rates of production from gas and oil wells, generally prohibit the venting or flaring of gas and impose requirements regarding the ratability of production. These laws and regulations may limit the amount of gas and oil that can be produced from wells or limit the number of wells or the locations at which these wells can be drilled. Moreover, each state, including Montana, generally imposes a production or severance tax with respect to the production and sale of oil, natural gas and natural gas liquids ("NGLs") within its jurisdiction. The failure to comply with these rules and regulations can result in substantial penalties, including lease suspension. The regulatory burden on the oil and natural gas industry increases our cost of doing business and, consequently, affects our profitability. Our competitors in the oil and natural gas industry are subject to the same regulatory requirements and restrictions that affect us. Regulation of Transportation and Sale of Natural Gas Historically, the transportation and resale of natural gas in interstate commerce have been regulated pursuant to the Natural Gas Act of 1938, as amended (“NGA”), the Natural Gas Policy Act of 1978, as amended (“NGPA”), and regulations promulgated there under by the Federal Energy Regulatory Commission (“FERC”) and its predecessors. In the past, the federal government has regulated the prices at which natural gas could be sold. Deregulation of wellhead natural gas sales began with the enactment of the NGPA. In 1989, Congress enacted the Natural Gas Wellhead Decontrol Act, as amended (“the Decontrol Act”). The Decontrol Act removed all NGA and NGPA price and non-price controls affecting wellhead sales of natural gas effective January 1, 1993. While sales by producers of natural gas can currently be made at unregulated market prices, Congress could reenact price controls in the future. The Energy Policy Act of 2005 (“EP Act 2005”), gave FERC increased oversight and penalty authority regarding market manipulation and enforcement. EP Act 2005 amended the NGA to prohibit market manipulation and also amended the NGA and the NGPA to increase civil and criminal penalties for any violations of the NGA, NGPA and any rules, regulations or orders of FERC to up to $1,000,000 per day, per violation. In addition, FERC issued a final rule effective January 26, 2006, regarding market manipulation, which makes it unlawful for any entity, in connection with the purchase or sale of natural gas or transportation service subject to FERC jurisdiction, to defraud, make an untrue statement, or omit a material fact or engage in any practice, act, or course of business that operates or would operate as a fraud. This final rule works together with FERC's enhanced penalty authority to provide increased oversight of the natural gas marketplace. The natural gas industry historically has been very heavily regulated; therefore, there is no assurance that the less stringent regulatory approach recently pursued by FERC will continue. However, we do not believe that any action taken will affect us in a way that materially differs from the way it affects other natural gas producers, gatherers and marketers, in the event we are able to produce and sell oil and gas. -6- Generally, intrastate natural gas transportation is subject to regulation by state regulatory agencies, although FERC does regulate the rates, terms, and conditions of service provided by intrastate pipelines that transport gas subject to FERC's NGA jurisdiction pursuant to Section 311 of the NGPA. The basis for state regulation of intrastate natural gas transportation and the degree of regulatory oversight and scrutiny given to intrastate natural gas pipeline rates and services varies from state to state. Insofar as such regulation within a particular state will generally affect all intrastate natural gas shippers within the state on a comparable basis, we believe that the regulation of similarly situated intrastate natural gas transportation in Montana and any other states in which we may operate and ship natural gas on an intrastate basis will not affect our operations in any way that is materially different from the effect of such from the effect thereof on our competitors. Regulation of Transportation of Oil Sales of crude oil, condensate and natural gas liquids are not currently regulated and are made at negotiated prices. The transportation of oil in common carrier pipelines issubject to rate regulation. FERC regulates interstate oil pipeline transportation rates under the Interstate Commerce Act. In general, interstate oil pipeline rates must be cost-based, although settlement rates agreed to by all shippers are permitted and market-based rates may be permitted in certain circumstances. Effective January 1, 1995, FERC implemented regulations establishing an indexing system (based on inflation) for transportation rates for oil that allowed for an increase or decrease in the cost of transporting oil to the purchaser. A review of these regulations by FERC in 2000 was successfully challenged on appeal by an association of oil pipelines. On remand, FERC, in February 2003, increased the index slightly, effective July 2001. Intrastate oil pipeline transportation rates are subject to regulation by state regulatory commissions, including those in Montana. The basis for intrastate oil pipeline regulation, and the degree of regulatory oversight and scrutiny given to intrastate oil pipeline rates, varies from state to state. Insofar as effective interstate and intrastate rates are equally applicable to all comparable shippers, we believe that the regulation of oil transportation rates will not affect our operations in any way that is materially different from the effect of such regulation on our competitors. Further, interstate and intrastate common carrier oil pipelines must provide service on a non-discriminatory basis. Under this open access standard, common carriers must offer service to all shippers requesting service on the same terms and under the same rates. When oil pipelines operate at full capacity, access is governed by pro-rationing provisions set forth in the pipelines' published tariffs. Accordingly, if we are able to produce oil and gas for sale, we believe that access to oil pipeline transportation services generally will be available to us to the same extent as to our competitors. Environmental Matters Oil and gas operations are subject to numerous federal, state and local laws and regulations controlling the generation, use, storage and discharge of materials into the environment or otherwise relating to the protection of the environment. These laws and regulations may, among other things: require the acquisition of a permit or other authorization before construction or drilling commences; restrict the types, quantities and concentrations of various substances that can be released into the environment in connection with drilling, production, and natural gas processing activities; -7- suspend, limit or prohibit construction, drilling and other activities in certain lands lying within wilderness, wetlands, areas inhabited by endangered or threatened species, and other protected areas; require remedial measures to mitigate pollution from historical and on-going operations such as the use of pits and plugging of abandoned wells; restrict injection of liquids into subsurface strata that may contaminate groundwater; and impose substantial liabilities for pollution resulting from our operations. Our management believes that we are in substantial compliance with current environmental laws and regulations, and that we will not be required to make material capital expenditures to comply with existing laws. Nevertheless, changes in existing environmental laws and regulations or interpretations thereof could have a significant impact on our properties as well as the oil and gas industry in general, and thus we are unable to predict the ultimate cost and effects of future changes in environmental laws and regulations. We are not currently involved in any administrative, judicial or legal proceedings arising under federal, state, or local environmental protection laws and regulations, or under federal or state common law, which would have a material adverse effect on our financial position or results of operations. However, a serious incident of pollution may result in the suspension or cessation of operations in the affected area. Title to Properties As is customary in the oil and gas industry, we make only a cursory review of title to undeveloped oil and gas leases at the time we acquire them. However, before drilling commences, we require a thorough title search to be conducted, and any material defects in title are remedied prior to the time actual drilling of a well begins. To the extent title opinions or other investigations reflect title defects, we, rather than the seller/lessor of the undeveloped property, are typically obligated to cure any title defect at our expense. If we were unable to remedy or cure any title defect of a nature such that it would not be prudent to commence drilling operations on the property, we could suffer a loss of our entire investment in the property. We believe that we have good title to our properties, some of which are subject to immaterial encumbrances, easements and restrictions. The oil and gas properties we own are also typically subject to royalty and other similar non-cost bearing interests customary in the industry. We do not believe that any of these encumbrances or burdens will materially affect our ownership or use of our properties. Competition We operate in a highly competitive environment. The principal resources necessary for the exploration and production of oil and gas are leasehold prospects under which oil and gas reserves may be discovered, drilling rigs and related equipment to explore for such reserves, and knowledgeable personnel to conduct all phases of oil and gas operations. We must compete for such resources with both major oil and gas companies and independent operators. Many of these competitors have financial and other resources substantially greater than ours. Although we believe our current operating and financial resources are adequate to preclude any significant disruption of our operations in the immediate future, we cannot assure that such materials and resources will be available to us. -8- Employees We are an exploration stage company and currently employ only our four officers. We intend to hire additional employees on an as needed basis. CAUTIONARY STATEMENT ABOUT FORWARD-LOOKING STATEMENTS Information in this annual report contains forward-looking statements. These statements express, or are based on, our expectations about future events. Forward-looking statements give our current expectations or forecasts of future events. Forward-looking statements generally can be identified by the use of forward looking terminology such as “may”, “will”, “expect”, “intend”, “project”, “estimate”, anticipate”, “believe”, or “continue” or the negative thereof or similar terminology. They include statements regarding our: financial position; business strategy; budgets; amount, nature and timing of capital expenditures; operating costs and other expenses; cash flow and anticipated liquidity; future operating results; drilling of wells; acquisition and development of oil and gas properties; timing and amount of future production of natural gas and oil; competition and regulation; and plans, objectives and expectations. Although we believe the expectations and forecasts reflected in these and other forward-looking statements are reasonable, we can give no assurance they will prove to have been correct. They can be affected by inaccurate assumptions or by known or unknown risks and uncertainties. Factors that could cause actual results to differ materially from expected results are described under “Risk Factors” and include: delays in obtaining permits; uncertainties in the availability of distribution facilities for our natural gas; general economic conditions; natural gas and oil price volatility; the fluctuation in the demand for natural gas and oil; uncertainties in the projection of future rates of production and timing of development expenditures; operating hazards attendant to the natural gas business; climatic conditions; the risks associated with exploration; our ability to generate sufficient cash flow to operate; availability of capital; the strength and financial resources of our competitors; -9- down-hole drilling and completion risks that are generally not recoverable from third parties or insurance; environmental risks; regulatory developments; potential mechanical failure or under performance; availability and cost of services, material and equipment; our ability to find and retain skilled personnel; the lack of liquidity of our common stock; and our ability to eliminate any material weakness in our internal controls over financial reporting. Any of the factors listed above and other factors contained in this annual report could cause our actual results to differ materially from the results implied by these or any other forward-looking statements made by us or on our behalf. We cannot assure you that our future results will meet our expectations. When you consider these forward-looking statements, you should keep in mind these risk factors and the other cautionary statements in this annual report. Our forward-looking statements speak only as of the date made. RISK FACTORS. Each of these risk factors could adversely affect our business, operating results and financial condition, as well as adversely affect the value of an investment in our common stock.Some information in this Form 10-K may contain "forward-looking" statementsthat discuss future expectations of our financialcondition and results of operation.Any of the factors listed below and other factors contained in this annual report could cause our actual results to differ materially from the results implied by these or any other forward-looking statements made by us or on our behalf. We cannot assure you that our future results will meet our expectations.  We are a newly formed company and have never made a profit and may not be profitable in the future.Our auditors have included an additional explanatory paragraph in their report which indicates substantial doubt on our ability to continue as a going concern.The Company was formed in May, 2007, has not received revenues from operations and may never be profitable.  Wehave substantial capital requirements necessary for undeveloped properties for which we may not be able to obtain adequate financing.All of our oil and gas prospects are undeveloped.Recovery of any revenues from our prospects will require significant capital expenditures.Further, any future issuances of equity securities to raise capital would likely result in dilution to our then existing shareholders and incurring additional indebtedness would result in increased interest expense and debt service charges.The development and continuation of the existing international financial and credit crisis is expected to have an ongoing adverse effect on our ability to obtain necessary investments and financing. -10-  We face significant competition, and many of our competitors have resources in excess of our available resources.The oil and gas industry is highly competitive.We encounter competition from other oil and gas companies in all areas of our operations, including the acquisition of properties.  Exploratory drilling is a speculative activity that may not result in commercially productive reserves and may require expenditures in excess of available cash.Drilling activities are subject to many risks, including the risk that no commercially productive oil or gas reservoirs will be encountered.Our operations are also subject to all the hazards and risks normally incident to the development, exploitation, production and transportation of, and the exploration for, oil and gas, including unusual or unexpected geologic formations, pressures, bore hole fires, mechanical failures, blowouts, explosions, uncontrollable flows of oil, gas or well fluids and pollution and other environmental risks.We intend to participate in any insurance coverage maintained by operators, although there can be no assurances that such coverage will be sufficient to cover any such losses.  Oil and naturalgas pricesfluctuatewidely and low pricescould have a material adverse impact on our business and financial results.In the event we produce oil and gas, our operations will likely be subject to volatility in prices.Historically, the markets for oil and gas have been volatile and are likely to continue to be volatile in the future.Prices for oil and gas are subject to wide fluctuations in response to: (i) relatively minor changes in the supply of, and demand for, oil and gas; (ii) market uncertainty; and (iii) a variety of additional factors, all of which are beyond our control.  Our business may suffer if we lose key personnel.We depend to a large extent on the services of our existing officers and directors.The loss of the services of any of them may have a materialadverse effect on ouroperations. We have not entered into any employment contractswith our executive officers and have not obtained key person life insurance on them.  The liquidity,market price and volume of our stock are volatile.Our common stock is tradedon the FINRA OTC Bulletin Board.The liquidity of our common stock may be adversely affected, and purchasers of our common stock may have difficulty selling our common stock, if our common stock is nottraded on a suitable trading market.There is presently only a sporadic or limited public market for our common stock and it is likely that any market will be highly volatile and that the trading volume in such market will be limited.  Our stock is subject to certain penny stock rules. Our shares are classified as penny stocks and are covered by Section 15(g) of the Securities Exchange Act of 1934 and the rules promulgated there under which impose additional sales practice requirements on brokers/dealers who sell our securities in the aftermarket.The Financial Industry Regulatory Authority (“FINRA”) has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer's financial status, tax status, investment objectives and other information.These rules require additional disclosure by broker-dealers in connection with any trades. Because of the imposition of the foregoing additional sales practices, it is possible that brokers will not want to make a market in our shares. This could prevent you from reselling your shares and may cause the price of the shares to decline.The additionalburdens imposed upon broker-dealers by such requirements may also discourage broker-dealers from effecting transactionsin ourcommonstock, which could severely limit the market liquidity of our common stock. -11-  We do not intend to declare dividends in the foreseeable future. Our Board of Directorspresently intends to retain any earnings for the development of our business.We therefore do not anticipate the distribution of cash dividends in the foreseeable future. Any future decision of our Board of Directors to pay cash dividends will depend,among otherfactors,upon our earnings, financial position and cash requirements.  We are subject to various governmental regulations which may cause us to incur substantial costs. Ouroperations are or could be affectedfrom time to time invarying degrees by political developments and federal, state and local laws andregulations.These include permitting requirements, environmental clean up and compliance, taxes and other laws that may adversely affect any revenues or profits of the Company. ITEM 2. PROPERTIES. Oil and Gas Prospects. The Company presently owns an interest in approximately 25 leases of oil and gas prospects located in Montana.These leases cover 15,220.54 gross acres.Most of the state leases carry an initial term of 5 or 10 years and have no renewal provisions. The Company has a working interest in the leases.These leases are more fully described below: State of Montana-Leases GrossAcreage Net Mineral Acreage RemainingTerm Powder River County, MT 6 yr Totals Fee Leases-Individual & Entities(Montana) Powder River County, MT 1 yr Powder River County, MT 1 yr Powder River County, MT 1 yr Totals -12- Landowners and former lessees of the foregoing leases have retained royalty interests in the properties that range from approximately 16% to 25%.The Net Mineral Acreage shown in the second column represents the net mineral acreage ownership the Company has in leases based on initial title work. If the Company decides to develop these leases, it may be required to obtain additional mineral acreage.In addition, the Company will need to establish an operator of the working interests for any potential project. The Company has no productive wells and no known or proven oil or gas reserves. The Company has not engaged in any drilling activity since its organization on May 1, 2007. Offices Our principal executive office is located at 121 W. Merino St., Upton, WY 82730 and is shared with an affiliated company, Big Cat Energy Corporation. Our telephone number is (307) 468-9368. We also maintain an administrative office in Parker, CO at 12164 Elton Way, Parker, Colorado, 80138. The telephone number is 303-358-3840.We believe that our current office space and facilities are sufficient to meet our present needs, and we do not anticipate any difficulty securing alternative or additional space, as needed, on terms acceptable to us. ITEM 3. LEGAL PROCEEDINGS The Company is not presently a party to any legal proceedings. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS During the year ended February 28, 2010 there were no matters submitted to a vote of the Company's stockholders. PART II ITEM 5. MARKET FOR COMMON STOCK AND RELATED STOCKHOLDER MATTERS Our shares are traded on the FINRA OTC Bulletin Board under the symbol SGOG. Our common stock began trading on the OTC Bulletin Board on February 3, 2009. The following table shows the high and low bid price for our common shares for the quarters indicated. HIGH ($) LOW ($) 12/1/2008-2/28/2009 3/1/2009-5/29/2009 6/1/2009-8/31/2009 9/1/2009-11/30/2009 12/1/2009-2/26/2010 The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. -13- Holders As of May 29, 2010 we had 15,925,000 shares issued and outstanding. We estimate that we have approximately seventy (70) shareholders, excluding those shares held in street name. Dividend Policy We have never paid cash dividends on our capital stock. We currently intend to retain any profits we earn to finance the growth and development of our business. We do not anticipate paying any cash dividends in the foreseeable future. Equity Compensation Plan Information The Company does not have an equity compensation plan. Use of Proceeds from Public Offering During the fiscal year ended February 28, 2009, the Company raised $185,000 from a registered public offering of Units, each Unit consisting of one share of common stock and a warrant to purchase a share of common stock.No underwriting discounts, commissions or fees were paid in connection with the offering.The securities were sold pursuant to a Post Effective Amendment that was effective July 14, 2009, Registration Statement number 333-148034.Following sale of 925,000 Units, the offering was closed.Proceeds of the offering were used for working capital requirements. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. This section of this Form 10-K includes a number of forward- looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this Form 10-K. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. Plan of operation For the fiscal years ending after February 28, 2010, the Company’s plan of operation is to evaluate new oil and gas projects that are available to the Company and evaluate utilization of the Company’s existing Montana leasehold interests.The Company presently has 11,701 leasehold net mineral acres.Our ability to explore and develop our acreage or to acquire other acreage for development and to maintain existing acreage depends upon our ability to raise additional capital through equity fundraising and/or borrowing.Depending upon available funds, we may conduct our own field tests or exploration on one or more of our properties in Montana to determine the appropriate structure for possible development. -14- Limited operating history; need for additional capital There is limited historical financial information about our current operations upon which to base an evaluation of our performance. We are in the exploration stage and have not generated any revenues from current operations. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources, which may preclude necessary acquisition, exploration and development of oil and gas prospects.If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our operations. Any equity financing could result in additional dilution to existing shareholders. Results of Operations For the Year ended February 28, 2010 compared to the Year ended February 28, 2009 We reported a net loss for the year ended February 28, 2010 of $412,467, compared to net loss of $750,266 for the same period in 2009. The net losses included combined non-cash impairment and abandonment expense of $295,882 and $428,855 in the years ended February 2010 and 2009 respectively. We had personnel expense of $26,392 for the year ended February 28, 2010 compared to $175,602 for the same period in 2009.Our other general and administrative costs were $11,414 for the year ended February 28, 2010 compared to $15,740 for the same period in 2009. We had $81,213 of professional fees, $14,800 of which were non-cash, during the year ended February 28, 2010, compared to $132,918 of professional fees, $8,700 of which were non-cash for the same period in 2009. The professional fees are for consultants performing CFO services and for required SEC filings and legal fees. Liquidity and Capital Resources As of February 28, 2010, we had working capital of $136,848 and it is uncertain whether this amount will be sufficient to fund operations. Therefore, we may seek additional sources of capital for the coming year. For the year ended February 28, 2010, net cash used in operations was $101,951, primarily a result of our net loss of $412,467, offset by $295,882 of combined non-cash impairment and abandonment expense compared to net cash used in operations of $53,953 for the same period in 2009, which was our net loss of $750,266 off set by non-cash impairment and abandonment expense of $428,855 and liquidation of trading securities. Cash provided by investing activities was $174,897 for the year ended February 28, 2010, primarily from the sale of our joint venture interest for $183,000. Cash used in investing activities was $71,152 for the year ended February 28, 2009, and primarily resulted from payment of delay rentals and joint venture title costs. -15- There were no financing activities for the year ended February 28, 2010. Cash flow provided by financing activities was $185,000 for the year ended February 28, 2009, from the sale of stock. During the year ended February 28, 2009 the Company sold 925,000 units, each unit consisting of one registered free trading share of its common stock and one warrant to purchase one registered share of free trading common stock exercisable at $.50 per share.The Company received proceeds of $185,000 from the sale of the units. The offering was made as part of the Form S-1 Post Effective Amendment 3 which became effective on July 14, 2008. Following the above sale, the Company’s outstanding common stock increased to 15,925,000 shares. In accordance with FASB Accounting Standard Codification (“ASC”) 815, Derivatives and Hedging, and the terms of the warrants and the transaction documents, the warrants were determined to represent an equity transaction and therefore the fair value of the warrants are contained within the equity section and not separately recorded apart from the common shares issued as part of the private placement. Financial Instruments and Other Information As of February 28, 2010 and 2009 we had cash, accounts payable and accrued liabilities, which are each carried at approximate fair market value due to the short maturity date of those instruments. Unless otherwise noted, it is management’s opinion that the Company is not exposed to significant interest, currency or credit risks arising from these financial instruments. Critical Accounting Policies Use of Estimates in the Preparation of Financial Statements.The preparation of the financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of any oil and gas reserves, assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company bases its estimates on historical experience and on various assumptions it believes to be reasonable under the circumstances. Although actual results may differ from these estimates under different assumptions or conditions, the Company believes that its estimates are reasonable. Oil and Gas Properties.The Company follows the full cost method of accounting whereby all costs related to the acquisition and exploration of oil and gas properties are capitalized into a single cost center (“full cost pool”).Such costs include lease acquisition costs, geological and geophysical expenses, overhead directly related to exploration activities and costs of drilling both productive and non-productive wells.Proceeds from property sales are generally credited to the full cost pool without gain or loss recognition unless such a sale would significantly alter the relationship between capitalized costs and the proved reserves attributable to these costs. A significant alteration would typically involve a sale of 25% or more of the proved reserves related to a single full cost pool. Generally, any such sale of unevaluated properties will also be recognized on a cost recovery basis with no gain or loss. As of February 28, 2010, the Company does not have any proven oil and gas reserves and all of its properties are unevaluated. The costs of unevaluated properties will be withheld from the depletion base until such time as they are either developed or abandoned The unevaluated properties are assessed annually by the Company for impairment. Impairment is estimated by the Company by applying factors based on historical experience and other data such as primary lease terms of the properties, average holding periods of unproved properties, and geographic and geologic data of groupings of individually insignificant properties and projects. Therefore, any impairment of said unevaluated properties would result in an expense to the Company. -16- During the year ended February 28. 2009, the Company reviewed its oil and gas leaseholds and based on the sale of its interest in Cedar Resources, and additional information, such as an analysis of the limited volume of lease transactions in the area and consideration of water disposal requirements, the Company recorded an impairment of $428,855 on its leasehold interests. During the year ended February 28, 2010, the Company completed a review of its oil and gas leaseholds and elected not to pay delay rentals on certain leases in the Powder River Basin of Montana and therefore abandoned the leases. The effect of abandonment of these leases was a reduction of 9,991 net mineral acres leaving the Company with 11,701 net mineral acres, which is considered a significant reduction in our oil and gas properties. As a result, the Company incurred abandonment expense of $228,482. In addition, the Company reviewed its remaining oil and gas leaseholds and based on current gas prices and the remaining lease terms recorded impairment of $67,400. Total abandonment and impairment charges for the year ended February 28, 2010 was $295,882. Depletion of exploration and development costs and depreciation of production equipment is computed using the units of production method based upon estimated proved oil and gas reserves. Total well costs, if and when drilled, will be transferred to the depletable pool even when multiple targeted zones have not been fully evaluated.For depletion and depreciation purposes, relative volumes of oil and gas production and reserves are converted at the energy equivalent rate of six thousand cubic feet of natural gas to one barrel of crude oil. Under the full cost method of accounting, capitalized oil and gas property costs, less accumulated depletion and net of deferred income taxes (full cost pool), may not exceed an amount equal to the present value, discounted at 10%, of estimated future net revenues from proved oil and gas reserves less the future cash outflows associated with the asset retirement obligations that have been accrued in the balance sheet plus the cost, or estimated fair value, if lower of unproved properties and the costs of any properties not being amortized, if any.Should the full cost pool exceed this ceiling, an impairment is recognized.The present value of estimated future net revenues is computed by applying current oil and gas prices to estimated future production of proved oil and gas reserves as of period end, less estimated future expenditures to be incurred in developing and producing the proved reserves assuming the continuation of existing economic conditions.However, subsequent commodity price increases may be utilized to reduce or eliminate any impairment. The unevaluated oil and gas properties were initially recorded at the historical cost basis, based on cash paid by Big Cat Energy Corporation. Risks and Uncertainties.Historically, oil and gas prices have experienced significant fluctuations and have been particularly volatile in recent years.Price fluctuations can result from variations in weather, levels of regional or national production and demand, availability of transportation capacity to other regions of the country and various other factors.Increases or decreases in prices received could have a significant impact on future results. -17- Recent Accounting Pronouncements In June 2009, the FASB approved the FASB Accounting Standards Codification (“ASC”), which after its effective date of July 1, 2009 is the single source of authoritative, nongovernmental U.S. Generally Accepted Accounting Principles (GAAP). The Codification reorganizes all previous U.S. GAAP pronouncements into roughly 90 accounting topics and displays all topics using consistent structure. All existing standards that were used to create the Codification are now superseded, replacing the previous references to specific Statements of Financial Accounting Standards (“SFAS”) with numbers used in the Codification’s structural organization. The adoption of this guidance did not have a material impact on our financial statements. We have updated our disclosures accordingly. Recent changes to SEC Regulation S-K and S-X pertaining to Modernization of Oil and Gas Reporting include changes to the price used to compute reserves, the definition of reserves, the use of technology and the optional disclosure of probable and possible reserves. The new regulations are effective for years ending after December 15, 2009. As the Company currently has no reserves, we do not expect the adoption to have any significant effect on our financial statements. Off Balance Sheet Arrangements None. ITEM 8.FINANCIAL STATEMENTS. FINANCIAL STATEMENTS INDEX Financial Statements February 28,2010 andFebruary 29, 2009 Report of Independent Registered Public Accounting Firm F-1 Balance Sheets F-2 Statements of Operations F-3 Statements of Cash Flows F-4 Statements of Changes in Shareholders’ Equity F-5 Notes to Financial Statements F-6 -18- REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Sterling Oil and Gas Company We have audited the accompanying balance sheets of Sterling Oil and Gas Company (an exploration stage company) as of February 28, 2010 and 2009, and the related statement of operations, shareholders’ equity and cash flows for the years then ended and the cumulative period from May 1, 2007 (inception) to February 28, 2010. We did not audit the cumulative period from May 1, 2007 (inception) to February 29, 2008.Those amounts were audited by other auditors whose report dated May 27, 2008 has been furnished to us, and our opinion, insofar as it relates to the cumulative amounts from May 1, 2007 (inception) to February 29, 2008, is based solely on the report of the other auditors.Sterling Oil and Gas Company’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Sterling Oil and Gas Company as of February 28, 2010 and 2009, and the results of its operations and its cash flows for each of the years in the two-year period ended, February 28, 2010 and 2009 in conformity with accounting principles generally accepted in the United States of America. We have also audited the combination in the statements of operations, cash flows, and shareholders’ equity of the amounts as presented for the year ending February 28, 2010 and 2009 with the amounts for the corresponding statements for the period from May 1, 2007 (inception) through February 29, 2008. In our opinion the amounts have been properly combined for the period from May 1, 2007 (inception) through February 28, 2010. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has no revenue, has incurred substantial losses from operations and is in the exploration stage.These conditions raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans regarding these matters are also described in Note 2.The financial statements do not include any adjustments that might result for the outcome of this uncertainty. EIDE BAILLY LLP Eide Bailly LLP Greenwood Village, Colorado May 25, 2010 F-1 -19- Sterling Oil and Gas Company (An Exploration Stage Company) Balance Sheets February 28, Assets Current assets: Cash and cash equivalents $ $ Total current assets Oil and Gas Properties-Unevaluated Properties, full cost method (less $323,824 and $483,855 impairment respectively) Total Assets $ $ Liabilities and Shareholders’ Equity Accounts payable $ $ Commitment and Contingencies (Notes2 and 8) Shareholders’ equity: Preferred stock, $.00001 par value; 100,000,000 shares authorized, 0 shares issued and outstanding Common stock, $.00001 par value; 100,000,000 shares authorized, 15,925,000shares issued and outstanding at February 28, 2010 and 2009 Additional paid-in capital Deficit accumulated during development stage ) ) Total shareholders’ equity Total Liabilities and Shareholders’ Equity $ $ See accompanying notes to financial statements F-2 -20- Sterling Oil & Gas Company (An Exploration Stage Company) Statements of Operations For the Year ended February 28, May 1, 2007 (Inception) Through February 28, Revenues $ $ $ Costs and expenses Personnel costs Professional fees Impairment andabandonment of unproved properties 295,882 428,855 1,295,737 Other general andadministrative Operating loss ) ) ) Other income (expense) Interest income Net loss $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average common shares outstanding, basic and diluted 15,925,000 15,382,808 See accompanying notes to financial statements. F-3 -21- Sterling Oil & Gas Company (An Exploration Stage Company) Statements of Cash Flows For the Year Ended February 28, From May 1, 2007 (Inception) through February 28 Cash Flows From Operating Activities: Net Loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Contributed services Impairment and abandonment of unproved properties Changes in operating assets and liabilities: Trading securities Accounts payable ) ) Net cash (used in) operating activities ) ) ) Cash flows from investing activities: Unevaluated oil and gas properties-purchases ) ) ) Refund of purchase deposit Undeveloped oil and gas properties-sales Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from the sale of common stock Payments for offering costs ) Net cash provided by financing activities Net Increase in cash and cash equivalents Cash and cash equivalents: Beginning of period End of period $ $ $ Noncash investing and financing transaction: Transfer of oil and gas properties from Big Cat $ $ $ See accompanying notes to financial statements. F-4 -22- Sterling Oil & Gas Company (An Exploration Stage Company) Statement of Shareholders’ Equity Common Stock Additional Paid-in Capital Deficit Incurred During ExplorationStage Total Shares Par value $.00001 Balance, at May 1, 2007 (Inception) $ Stock issued for properties transferred from Big Cat at inception, 5/1/2007, $0.1794 per share – Private placement June 2007, $0.05 per share 50 – Other-contributed services – – – Other costs-issuance fees Net loss – – – Balance, February 29, 2008 Public offering August 2008, $0.20 per share 3 – Public offering October 2008, $0.20 per share 6 Other-contributed services Net loss – – – Balance, February 28, 2009 Other-contributed services Net loss Balance February, 28, 2010 See accompanying notes to financial statements. F-5 -23- 1. Organization and Nature of Operations: Description of Operations Sterling Oil & Gas Company is an independent energy company engaged in the exploration, development, and acquisition of natural gas and crude oil in the western United States. On May 1, 2007, Big Cat Energy Corporation (“Big Cat”) formed a subsidiary, Sterling Oil & Gas Company (“Sterling or the Company”). Big Cat transferred its unevaluated oil and gas properties, consisting of various mineral leases and related costs to Sterling, in return for 10 million shares of Sterling restricted common stock. The Company is in the exploration stage in accordance with FASB Accounting Standards Codification (“ASC”) 915, Development Stage Entities. The Company has been in the exploration stage since inception and has yet to enter revenue-producing operations. Activities since its inception have primarily involved organization and development of the Company. 2. Liquidity: Going Concern As of February 28, 2010, the Company had working capital of $136,848 and stockholders’ equity of $379,688. Sterling has relied upon outside investor funds to maintain its operations and develop its business. Sterling’s plan for continuation anticipates continued funding from investors. This funding would be used for operations, for working capital, as well as business expansion during the upcoming fiscal year. The Company can provide no assurance that additional investor funds will be available on terms acceptable to the Company and there is substantial doubt about the ability of the Company to continue as a going concern. Sterling’s ability to continue as a going concern is dependent upon raising capital through debt or equity financing and ultimately by increasing revenue and achieving profitable operations. The Company can offer no assurance that it will be successful in its efforts to raise additional proceeds or achieve profitable operations. The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the settlement of liabilities in the normal course of business, and no adjustments have been made as a result of this uncertainty. 3. Summary of Significant Accounting Policies: Use of Estimates in the Preparation of Financial Statements The preparation of the financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of any oil and gas reserves, assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company bases its estimates on historical experience and on various F-6 -24- assumptions it believes to be reasonable under the circumstances. Although actual results may differ from these estimates under different assumptions or conditions, the Company believes that its estimates are reasonable. Cash and Cash Equivalents Cash and cash equivalents include cash on hand, amounts held in banks and highly liquid investments purchased with an original maturity of three months or less. Concentrations of Credit Risk The Company’s cash equivalents are exposed to concentrations of credit risk.The Company manages and controls this risk by investing these funds with major financial institutions. Oil and Gas Properties The Company follows the full cost method of accounting whereby all costs related to the acquisition and exploration of oil and gas properties are capitalized into a single cost center (“full cost pool”).Such costs include lease acquisition costs, geological and geophysical expenses, overhead directly related to exploration activities and costs of drilling both productive and non-productive wells.Proceeds from property sales are generally credited to the full cost pool without gain or loss recognition unless such a sale would significantly alter the relationship between capitalized costs and the proved reserves attributable to these costs. A significant alteration would typically involve a sale of 25% or more of the proved reserves related to a single full cost pool. Generally, any such sale of unevaluated properties will also be recognized on a cost recovery basis with no gain or loss. As of February 28, 2010, the Company does not have any proven oil and gas reserves and all of its properties are unevaluated. The costs of unevaluated properties will be withheld from the depletion base until such time as they are either developed or abandoned.Unevaluated properties are assessed at least annually by the Company for impairment. Impairment is estimated by the Company by applying factors based on historical experience and other data such as primary lease terms of the properties, average holding periods of unproved properties, and geographic and geologic data of groupings of individually insignificant properties and projects. Therefore, any impairment of said unevaluated properties would result in an expense to the Company. During the year ended February 28, 2009, the Company reviewed its oil and gas leaseholds and based on the sale of its interest in Cedar Resources, and additional information, the Company recorded an impairment of $428,855 on its leasehold interests. During year ended February 28, 2010, the Company completed a review of its oil and gas leaseholds and elected not to pay delay rentals on certain leases in the Powder River Basin of Montana and therefore abandoned the leases. The effect of abandonment of these leases was a reduction of 9,991 net mineral acres leaving the Company with 11,701 net mineral acres, which is considered a F-7 -25- significant reduction in our oil and gas properties. As a result, the Company incurred abandonment expense of $228,482. In addition, the Company reviewed its remaining oil and gas leaseholds and based on current gas prices and the remaining lease terms recorded impairment of $67,400. Total abandonment and impairment charges for the year ended February 28, 2010 was $295,882. Depletion of exploration and development costs and depreciation of production equipment is computed using the units of production method based upon estimated proved oil and gas reserves. Total well costs, if and when drilled, will be transferred to the depletable pool even when multiple targeted zones have not been fully evaluated.For depletion and depreciation purposes, relative volumes of oil and gas production and reserves are converted at the energy equivalent rate of six thousand cubic feet of natural gas to one barrel of crude oil. Under the full cost method of accounting, capitalized oil and gas property costs, less accumulated depletion and net of deferred income taxes (full cost pool), may not exceed an amount equal to the present value, discounted at 10%, of estimated future net revenues from proved oil and gas reserves less the future cash outflows associated with the asset retirement obligations that have been accrued in the balance sheet plus the cost, or estimated fair value, if lower of unproved properties and the costs of any properties not being amortized, if any.Should the full cost pool exceed this ceiling, an impairment is recognized.The present value of estimated future net revenues is computed by applying current oil and gas prices to estimated future production of proved oil and gas reserves as of period end, less estimated future expenditures to be incurred in developing and producing the proved reserves assuming the continuation of existing economic conditions. The unevaluated oil and gas properties were initially recorded at the historical cost basis, based on cash paid by Big Cat. Asset Retirement Obligations The Company will follow the provisions of ASC 410, Asset Retirement and Environmental Obligations (ARO); at such time as it acquires or drills oil and gas wells.The estimated fair value of the future costs associated with dismantlement, abandonment and restoration of oil and gas properties will be recorded when incurred, generally upon acquisition or completion of a well.The net estimated costs will be discounted to present values using a risk adjusted rate over the estimated economic life of the oil and gas properties.Such costs will be capitalized as part of the related asset.The asset will be depleted on the units-of-production method.The associated liability will be classified in other long-term liabilities in the accompanying balance sheets.The liability will be periodically adjusted to reflect (1) new liabilities incurred, (2) liabilities settled during the period, (3) accretion expense, and (4) revisions to estimated future cash flow requirements.The accretion expense will be recorded as a component of depreciation, depletion and amortization expense in the accompanying statements of operations.As of February 28, 2010 and 2009, the Company has no ARO obligation. Income Taxes Income taxes are accounted for by recognizing deferred income tax assets and liabilities for the expected future income tax consequences, based on enacted tax laws, of temporary differences F-8 -26- between the financial reporting and tax basis of assets, liabilities and carryforwards. Deferred tax assets are recognized for the expected future effects of all deductible temporary differences, loss carryforwards and tax credit carryforwards. Deferred tax assets are then reduced, if deemed necessary, by a valuation allowance for the amount of any tax benefit which, more likely than not, are not expected to be realized. We adopted ASC 740, Income Taxes as of March 1, 2008. This ASC provides detailed guidance for the financial statement recognition, measurement and disclosure of uncertain tax positions recognized in the financial statements. Tax positions must meet a “more-likely-than-not” recognition threshold at the effective date to be recognized upon the adoption of ASC 740 and in subsequent periods. We have identified no significant uncertain tax positions as of February 28, 2010 or 2009. The cumulative effect of adopting ASC 740 has not resulted in a liability on the balance sheet. The total amount of unrecognized tax benefits as of the date of adoption was zero. We recognize interest and penalties related to uncertain tax positions in income tax expense. No interest and penalties related to uncertain tax positions were accrued as of February 28, 2010 or 2009. Risks and Uncertainties Historically, oil and gas prices have experienced significant fluctuations and have been particularly volatile in recent years.Price fluctuations can result from variations in weather, levels of regional or national production and demand, availability of transportation capacity to other regions of the country and various other factors.Increases or decreases in prices received could have a significant impact on future results. Fair Value of Financial Instruments The Company’s financial instruments consist of cash and cash equivalents and accounts payable. The fair market value of these financial instruments approximates or is equal to the book value. Fair Value Measurement and Disclosure The Company’s financial instruments consist of cash and cash equivalents and accounts payable. The fair market value of these financial instruments approximates or is equal to the book value. In the first quarter of fiscal year 2009, the Company adopted ASC 820, Fair Market Measurement and Disclosures including the application of the statement to non-recurring, non-financial assets and liabilities. The adoption of ASC 820 did not have a material impact on the Company’s fair value measurements. ASC 820 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants at the measurement date. ASC 820 establishes a fair value hierarchy, which prioritizes the inputs used in measuring fair value into three broad levels as follows: Level 1- Quoted prices in active markets for identical assets or liabilities. F-9 -27- Level 2- Inputs, other than the quoted prices in active markets that are observable either directly or indirectly. Level 3- Unobservable inputs based on the Company’s own assumptions, ASC 820 requires the use of observable market data if such data is available without undue cost and effect. Fair Value Measurements at Reporting Date Using Description February 28, Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Oil & gas properties-unevaluated properties $ 242,840 $ 0 $ 0 $ 242,840 Total $ $
